DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This Office Action is in response to the remarks and amendments filed on 03/23/2022. The objections to the specification and claims have been withdrawn. Claims 1 and 4-5 remain pending for consideration.
This Office Action contains a New Grounds of Rejection. Since these new grounds of rejection did not result from an amendment to the claims, this Office Action is being made non-final to afford the applicant the opportunity to respond to the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (JP 2009002607A, herein after referred to as Yoshida) in view of Zhang et al. (US 20200385959A1, herein after referred to as Zhang).
Regarding claim 1, Yoshida teaches a device for removing foreign matter in an ice maker having a water pump (water pump PM Fig. 1), the device comprising: a level sensor sensing a water level using a float (float switch FS Fig. 1) moving up and down (paragraph [018]), depending on a height of water (paragraph [018]) supplied in a water tank (main tank 20 which is understood to include sub tanks 20a and 20b Fig. 1); and a connection pipe (communication pipe 20c Fig. 1) forming a channel for water flow between the water pump and the level sensor by being connected to the level sensor (see below annotated Fig. of Yoshida).

    PNG
    media_image1.png
    333
    938
    media_image1.png
    Greyscale

Yoshida teaches the invention as described above but fails to explicitly teach the connection pipe having an inclined surface inclined downward toward an entrance of the channel under the float. wherein a first end of the connection pipe is connected to a bottom of the level sensor, a middle portion of the connection pipe is bent such that a second end of the connection pipe faces a side, and the inclined surface is formed at an inner corner of the middle portion of the connection pipe. wherein an upper end of the inclined surface is connected to an inner side of the first end of the connection pipe and a lower end of the inclined surface is connected to a bottom of a portion where the connection pipe starts to bend from the first end to the second end.
However, Zhang the connection pipe (see below annotated Fig. of Zhang) having an inclined surface (see below annotated Fig. of Zhang) inclined downward toward an entrance (see below annotated Fig. of Zhang) of the channel under the float (water level sensor 21 Fig. 4). wherein a first end (see below annotated Fig. of Zhang) of the connection pipe is connected to a bottom (see below annotated Fig. of Zhang) of the level sensor, a middle portion (see below annotated Fig. of Zhang) of the connection pipe is bent such that a second end (see below annotated Fig. of Zhang) of the connection pipe faces a side (see below annotated Fig. of Zhang), and the inclined surface is formed at an inner corner (see below annotated Fig. of Zhang) of the middle portion of the connection pipe. wherein an upper end (see below annotated Fig. of Zhang) of the inclined surface is connected to an inner side (see below annotated Fig. of Zhang) of the first end of the connection pipe and a lower end (see below annotated Fig. of Zhang) of the inclined surface is connected to a bottom (see below annotated Fig. of Zhang) of a portion (see below annotated Fig. of Zhang) where the connection pipe starts to bend from the first end to the second end to allow for water to flow away from the float (needs a citation).

    PNG
    media_image2.png
    408
    1134
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the device of Yoshida to include a connection pipe having an inclined surface inclined downward toward an entrance of the channel under the float. wherein a first end of the connection pipe is connected to a bottom of the level sensor, a middle portion of the connection pipe is bent such that a second end of the connection pipe faces a side, and the inclined surface is formed at an inner corner of the middle portion of the connection pipe. wherein an upper end of the inclined surface is connected to an inner side of the first end of the connection pipe and a lower end of the inclined surface is connected to a bottom of a portion where the connection pipe starts to bend from the first end in view of the teachings of Zhang to allow for water to flow away from the float.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Zhang and in further view of Lee et al. (KR 20160095264A, herein after referred to as Lee).
Regarding claim 4, the combined teachings teach the invention as described but fail to explicitly teach further comprising an exhauster discharging water to the inclined surface. 
However, Lee teaches further comprising an exhauster (water supply tank 13) discharging water to the inclined surface (paragraph [021]) to provide an outflow for the water.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the device of the combined teachings to include an exhauster discharging water to the inclined surface in view of the teachings of Lee to provide an outflow for the water.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Zhang, in view of Lee, and in further view of Hirofumi et al. (JP 2017201887A, herein after referred to as Hirofumi).
Regarding claim 5, the combined teachings teach the invention as described above but fail to explicitly teach wherein the exhauster comprises a housing surrounding the float, an exhaust channel for exhausting inflow water is formed by an inner side of the sensor housing, and an upper end of the inclined surface is positioned right under the exhaust channel.
However, Hirofumi teaches wherein the exhauster comprises a housing (sealed case 32 Fig. 2) surrounding the float (float 46 Fig. 2), an exhaust channel (see below annotated Fig. of Hirofumi) for exhausting inflow water is formed by an inner side (side plate 34 Fig. 2) of the sensor housing, and an upper end (see below annotated Fig. of Hirofumi) of the inclined surface is positioned right under the exhaust channel (see below annotated Fig. of Hirofumi) to provide a sealed trap.

    PNG
    media_image3.png
    644
    543
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the device of the combined teachings to include an exhauster that comprises a housing surrounding the float, an exhaust channel for exhausting inflow water is formed by an inner side of the sensor housing, and an upper end of the inclined surface is positioned right under the exhaust channel in view of the teachings of Hirofumi to provide a sealed trap.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763